DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 1, 2021 with respect to the Examiner’s interpretation of certain limitations as limitations which invoke 35 U.S.C. 112(f) have been fully considered but they are not persuasive.  Firstly, in their arguments applicant makes reference to various “unit” language.  The previous office action never interpreted any “unit” language as being interpreted under 35 U.S.C. 112(f) and the previous claim language never recited any “units”.  Therefore, it is unclear to what “units” or limitations applicant’s arguments are referring to.  Secondly, applicant’s amendment has significantly changed the scope of the claims removing at least one limitation that was previously interpreted as a 112(f) limitations (“switching device”).  However, the new claim language introduces new limitations that are interpreted under 35 U.S.C. 112(f).  Thus, the Examiner will attempt to address some of applicant’s arguments with respect to the interpretation under 35 U.S.C. 112(f), at least generally since it is unclear what language applicant is referring to when the phrase “unit” is discussed.  
Applicant seems to be arguing that “unit” is not a nonce word with respect to an interpretation under 35 U.S.C. 112(f).  The Examiner respectfully disagrees.  MPEP § 2181 expressly lists “unit” as a non-structural generic placeholder which may interpreted be a substitute for the word “means”.  Therefore, the phrase “unit” is clearly a word that could potentially invoke 112(f).  Additionally other words such as “device” and “member” are also expressly indicated as words that may be a substitute for the words “means”.  It is noted that 
Secondly, applicant seems to be arguing that the phrase “configured to” implies a structure and should not be used by the Examiner to interpret a limitation as a 35 U.S.C. 112(f) limitation.  Applicant cites Ex Parte Robert D. Black (BPAI Appeal 2007-3884, Application 10/055, 889) as support.  Again the Examiner respectfully disagrees.  MPEP § 2181 again expressly indicates that “configured to” can be a phrase used in a 112(f) interpretation (“the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"”).  As for Ex Parte Robert D. Black, the Examiner notes that this decision is not discussing an interpretation under 35 U.S.C. 112(f), but how structural limitations in a 35 U.S.C. 102 rejection are interpreted.  Additionally, it is noted that the phrase at hand in Ex Parte Robert D. Black is a “…circuit…configured to” which is substantively very different than a “member” or “device” configured to.  Therefore, the Examiner is unpersuaded that because “configured to” is used in the claim language, that an interpretation under 35 U.S.C. 112(f) cannot be made.
Thirdly, applicant seems to be arguing that “unit” (or whatever nonce word applicant is referring to) is preceded by a structural modifier and thus, an interpretation under 35 U.S.C. 112(f) cannot be made.  Again the Examiner respectfully disagrees.  Firstly, applicant hasn’t stated what words or phrases they are considering to be structural modifiers.  Thus, it is unclear what phrases they are considering to be structural modifiers.  In the non-final rejection, the Examiner explicitly stated that the “device” phrases were not modified by structural modifier.  The words “switching” and “instruction” do not connote any specific structure – they only seem to imply an action, not a structure.  Therefore, the words “switching” and “instruction” are not structural modifiers.  Therefore, the Examiner maintains that the interpretation under 35 U.S.C. 112(f) was proper.
Applicant’s arguments, see the response filed February 1, 2021, with respect to the rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 1 and 2 using the Atsushi reference (Japanese Publ. No. 2016-212352) has been withdrawn. 
Applicant’s arguments, see the response filed February 1, 2021, with respect to the rejection(s) of claim(s) 1-3, 5, 11, 14, and 15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yokoyama (Japanese Publ. No. 2011-109324) in view of Natsume (U.S. Publ. No. 2013/0121673).  Additionally, in their arguments, applicant appears to have disregarded the Examiner’s finding of the orientation of the displayed information being merely a matter of design choice.  The Examiner noted that the orientation of displayed information is merely a matter of design choice.  It would have been obvious to one of ordinary skill in the art to modify the orientation of the displayed information in the claimed orientation, merely as a matter of design choice.  Applicant argues that such a claimed configuration makes it easier to operate in a both a right-handed and a left-handed mode.  However, claim 1 never makes reference to switching a position of the operation apparatus or switching operation between a right-handed and left-handed mode.  It only requires orientation of the displayed information in such an orientation of the displayed information that the operation member is arranged upward relative to the display in the orientation of the displayed information; which is well within the skill of one of ordinary skill in the art and merely a matter of design choice. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).  As noted above, applicant has .

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “operation member” and “attachment portion” in claims 1, 14, and 15; and “instruction device” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (Japanese Publ. No. 2011-109324) in view of Natsume (U.S. Publ. No. 2013/0121673).
Regarding claim 1, Yokoyama discloses a television camera system and focus demand which offers superior ease of operation.  More specifically and as it relates to the applicant’s claims, Yokoyama discloses an operation apparatus (focus demand, 30; see paragraphs 0041-
Yokoyama fails to specifically disclose that the information is displayed with an upward orientation towards the operation member.  However, the orientation of displayed information is merely a matter of design choice.  If the placement of information is more visually perceptible in one orientation than another, the display of information could easily have been arranged by one of ordinary skill in the art such that the information is displayed with an upward orientation towards the operation member.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the display of information in Yokoyama such that the information is displayed with an upward orientation towards the operation member in order to make the information more visually perceptible to as user.  The orientation of information on a display is merely a matter of design choice. As alluded to in their arguments, claim 1 never makes reference to switching a position of the operation apparatus or switching operation between a right-handed and left-handed mode.  It only requires orientation of the In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Additionally, Yokoyama fails to specifically disclose that the attachment portion is for attachment to a tripod stand.  Natsume, on the other hand, discloses that it is well known in the art to mount a focus demand to a tripod stand.  More specifically Natsume discloses that it is very well known in the art to mount a focus stand to pedestal dolly or tripod stands.  See paragraph 0004.  Natsume specifically disclose that this allows for the ability to both perform focus control and pan/tilting of the camera.  Furthermore, Natsume suggests that the type of device to which the focus demand is mounted is merely a matter of design choice.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to allow the attachment portion of Yokoyama to attach to a tripod stand so that focus control and pan/tilting of a camera can be performed.










As for claim 14, Yokoyama discloses a television camera system and focus demand which offers superior ease of operation.  More specifically and as it relates to the applicant’s claims, Yokoyama discloses a system comprising a lens apparatus (lens device, 20) and an operation apparatus (focus demand, 30; see paragraphs 0041-0043 of the provided translation) to be connected to the lens apparatus (lens device, 20) to transmit a control signal to the lens apparatus (see paragraph 0045 of the provided translation)  for operating the lens apparatus from a remote position from the lens apparatus (see paragraph 0045 of the provided translation 
Yokoyama fails to specifically disclose that the information is displayed with an upward orientation towards the operation member.  However, the orientation of displayed information is merely a matter of design choice.  If the placement of information is more visually perceptible in one orientation than another, the display of information could easily have been arranged by one of ordinary skill in the art such that the information is displayed with an upward orientation towards the operation member.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the display of information in Yokoyama such that the information is displayed with an upward orientation towards the operation member in order to make the information more visually perceptible to as user.  The orientation of information on a display is merely a matter of design choice. As alluded to in their arguments, claim 1 never makes reference to switching a position of the operation apparatus or switching operation between a right-handed and left-handed mode.  It only requires orientation of the displayed information in such an orientation of the displayed information that the operation member is arranged upward relative to the display in the orientation of the displayed information; which is well within the skill of one of ordinary skill in the art and merely a matter of design choice. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Additionally, Yokoyama fails to specifically disclose that the attachment portion is for attachment to a tripod stand.  Natsume, on the other hand, discloses that it is well known in the art to mount a focus demand to a tripod stand.  More specifically Natsume discloses that it is very well known in the art to mount a focus stand to pedestal dolly or tripod stands.  See paragraph 0004.  Natsume specifically disclose that this allows for the ability to both perform focus control and pan/tilting of the camera.  Furthermore, Natsume suggests that the type of device to which the focus demand is mounted is merely a matter of design choice.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to allow the attachment portion of Yokoyama to attach to a tripod stand so that focus control and pan/tilting of a camera can be performed.

With regard to claim 15, Yokoyama discloses a television camera system and focus demand which offers superior ease of operation.  More specifically and as it relates to the applicant’s claims, Yokoyama discloses an image pickup apparatus (TV camera system, 10; see paragraph 0023 of the provided translation) comprising an image pickup element (image sensor, see paragraph 0025 of the provided translation; and a system, which forms an image on the image pickup element, the system including; a lens apparatus (lens device, 20) and an operation apparatus (focus demand, 30; see paragraphs 0041-0043 of the provided translation) to be connected to the lens apparatus (lens device, 20) to transmit a control signal to the lens apparatus (see paragraph 0045 of the provided translation)  for operating the lens apparatus from a remote position from the lens apparatus (see paragraph 0045 of the provided translation and Figure 1) the operation apparatus comprising: an operation member (focus knob, 42) 
Yokoyama fails to specifically disclose that the information is displayed with an upward orientation towards the operation member.  However, the orientation of displayed information is merely a matter of design choice.  If the placement of information is more visually perceptible in one orientation than another, the display of information could easily have been arranged by one of ordinary skill in the art such that the information is displayed with an upward orientation towards the operation member.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the display of information in Yokoyama such that the information is displayed with an upward orientation towards the operation member in order to make the information more visually perceptible to as user.  The orientation of information on a display is merely a matter of design choice. As alluded to in their arguments, claim 1 never makes reference to switching a position of the operation apparatus or switching operation between a right-handed and left-handed mode.  It only requires orientation of the displayed information in such an orientation of the displayed information that the operation member is arranged upward relative to the display in the orientation of the displayed information; which is well within the skill of one of ordinary skill in the art and merely a matter of design choice. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
Additionally, Yokoyama fails to specifically disclose that the attachment portion is for attachment to a tripod stand.  Natsume, on the other hand, discloses that it is well known in the art to mount a focus demand to a tripod stand.  More specifically Natsume discloses that it is very well known in the art to mount a focus stand to pedestal dolly or tripod stands.  See paragraph 0004.  Natsume specifically disclose that this allows for the ability to both perform focus control and pan/tilting of the camera.  Furthermore, Natsume suggests that the type of device to which the focus demand is mounted is merely a matter of design choice.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to allow the attachment portion of Yokoyama to attach to a tripod stand so that focus control and pan/tilting of a camera can be performed.

Allowable Subject Matter
Claims 2 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest an instruction device arranged on the holder on a side opposite to the operation member with respect to the display in the direction of the rotation axis and configured to set a function of the operation apparatus; and a switch arranged on the holder closer to the operation member than the instruction device and configured to cause a state of the function to be enabled or disabled.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319.  The examiner can normally be reached on Mon-Thurs 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        February 17, 2021